Case: 11-30262     Document: 00511616288         Page: 1     Date Filed: 09/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 28, 2011
                                     No. 11-30262
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LAWRENCE J. CRANDLE, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CR-35-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Lawrence J. Crandle, Jr., has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Crandle has filed a response. The record is insufficiently developed
to allow consideration at this time of Crandle’s claim of ineffective assistance of
counsel; such a claim generally “‘cannot be resolved on direct appeal when the
claim has not been raised before the district court since no opportunity existed

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30262    Document: 00511616288      Page: 2    Date Filed: 09/28/2011

                                  No. 11-30262

to develop the record on the merits of the allegations.’” United States v. Cantwell,
470 F.3d 1087, 1091 (5th Cir. 2006) (quoting United States v. Pierce, 959 F.2d
1297, 1301 (5th Cir. 1992)). We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Crandle’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                         2